Exhibit 10.1

BY HAND

July 7, 2016 (Amended July 26, 2016)

Mr. John Edelen

[Address Redacted]

Dear John:

As we discussed, your employment with the Federal Home Loan Bank of New York
(“FHLBNY”) will terminate at the close of FHLBNY business on Friday, July 8,
2016. To ease your transition, we are prepared to offer you severance benefits
under the Bank’s Severance Pay Plan plus an additional 16 weeks for a total of
52 weeks in exchange for and subject to your signing this Agreement.

1. Severance Benefits

a) If you execute this letter, the severance benefits (including a cash
severance payment and a payment intended for medical coverage) described in the
attached FHLBNY Severance Pay Plan (“Severance Plan”) and in the “Severance
Benefits” section of this letter will apply to your termination. The cash
severance payment and medical coverage payment portions of the severance
benefits will be paid in a lump sum on a scheduled payroll date occurring before
August 30, 2016, with payment conditioned on (1) FHLBNY having received a signed
copy of this Agreement in accordance with the directions provided below and
(2) the revocation period described in Section 5 having expired. The date this
payment is made is referred to as the “Payment Date.” All payments made under
the terms of this agreement are subject to all applicable Federal, state and
local withholding tax obligations.

b) Your severance benefits will include a cash payment equal to 52 weeks of
salary, $387,111, at your rate of pay as of the date of termination. Regardless
of whether or not you sign this Agreement, your previously deferred incentive
compensation will be paid out in accordance with the terms of the Bank’s
Incentive Compensation Plan in March 2017, 2018 and 2019, and your Executive
Change In Control Agreement, effective as of December 1, 2015, remains in place.

c) If you were a participant in the FHLBNY’s Employee Medical Benefits Plan
(“Medical Plan”) at the date of termination of employment, your medical, vision
and dental benefits under the Medical Plan will terminate as of that date. You
may choose the option, regardless of whether or not you sign this Agreement, of
continuing your medical, vision and dental benefits under the Medical Plan at
your cost, with payments for such coverage due by you to the administrator of
FHLBNY’s Medical Plan continuation coverage program.

However, if you execute this Agreement, the FHLBNY will provide you with a
payment in the amount of $29,168 intended to defray a portion of the cost of
your elected Medical Plan continuation coverage. Payment of this lump sum amount
shall be made in accordance with Section 1(a) above and at the same time as the
cash payment described in Section 1(b) above. Please keep in mind that said
payments to the administrator of the FHLBNY’s Medical Plan continuation coverage
program are your responsibility.



--------------------------------------------------------------------------------

John Edelen

July 7, 2016

Page 2

 

d) In addition to the foregoing, if you execute this Agreement, you will be
entitled to outplacement counseling services provided by the firm of Lee Hecht
Harrison for a period of 52 weeks, beginning on the Payment Date, to commence no
later than 12 weeks after the Payment Date. If you wish to avail yourself of
such services, please contact Ms. Susan Koop of Lee Hecht Harrison at
(212) 455-8405.

2. Release

Your acceptance of the aforementioned severance benefits (including the cash
severance payment and medical coverage payment) shall constitute your agreement
to irrevocably and unconditionally release the FHLBNY, as well as its present
and former directors, officers and employees, jointly and individually, from any
and all claims, known or unknown, based on any conduct occurring up to and
including the date you sign this Agreement, arising out of, or regarding, your
employment with the FHLBNY, or termination thereof, or compensation from the
FHLBNY, including, but not limited to, claims pertaining to (i) Title VII of the
Civil Rights Act of 1964, as amended; (ii) the Americans with Disabilities Act,
as amended; (iii) the Employee Retirement Income Security Act of 1974, as
amended (excluding claims for accrued, vested benefits under any employee
benefit plan of the FHLBNY in accordance with the terms of such plan and
applicable law); (iv) the Age Discrimination in Employment Act, as amended, or
the Older Workers Benefit Protection Act; (v) the New York State and City Human
Rights Laws; (vi) the New Jersey Law Against Discrimination; (vii) Section 806
of the Sarbanes Oxley Act of 2002; (viii) alleged discrimination or retaliation
in employment (whether based on federal, state or local law, statutory or
decisional); (ix) the terms and conditions of your employment with the FHLBNY,
the termination of such employment, and/or any of the events relating directly
or indirectly to or surrounding that termination; and (x) any law (statutory or
decisional) providing for attorneys’ fees, costs, disbursements and/or the like.

Notwithstanding the foregoing, nothing in this Agreement (including, for the
avoidance of doubt, the restrictions and conditions in Sections 2(a) –
(e) below) shall be construed to prevent you from filing a charge with or
participating in an investigation conducted by any governmental agency,
including, without limitation, the United States Equal Employment Opportunity
Commission (“EEOC”), the Securities and Exchange Commission (“SEC”), or
applicable state or city fair employment practices agency, to the extent
required or permitted by law, including SEC compliance investigations.
Nevertheless, you understand and agree that you are waiving any relief available
(including, for example, monetary damages or reinstatement) under any of the
claims and/or causes of action waived in this paragraph 2, including but not
limited to financial benefit or monetary recovery from any lawsuit filed or
settlement reached by the EEOC or anyone else with respect to any claims
released and waived in this Agreement.

In addition to the foregoing, you agree as follows:

a) you will use your best efforts to cooperate with the FHLBNY in connection
with any investigation, administrative proceeding or litigation which may occur
relating to any matter in which you were involved or of which you have
knowledge;

b) in the event you are subpoenaed by any person or entity (including, but not
limited to, any government agency) to give testimony (in a deposition, court
proceeding or otherwise) which in any way relates to your employment with the
FHLBNY, you will use your best efforts to give prompt notice of such request to
the Director of Human Resources and will make no disclosure until the FHLBNY has
had a reasonable opportunity to contest the right of the requesting person or
entity to such disclosure;

 

Page 2 of 4



--------------------------------------------------------------------------------

John Edelen

July 7, 2016

Page 3

 

c) the terms and conditions of this agreement are and shall be deemed to be
confidential, and shall not be disclosed by you to any person or entity without
the prior written consent of the Director of Human Resources, except (i) if
required by law or (ii) to your accountants, attorneys or spouse;

d) this agreement may not be used as evidence in any subsequent proceeding
except in a proceeding to enforce the terms of this Agreement; and

e) you will not engage in any conduct that is injurious to the FHLBNY’s
reputation or interest, including, but not limited to, publicly disparaging (or
inducing or encouraging others to publicly disparage) the FHLBNY or its
employees, whether in interviews, oral statements, written materials,
electronically displayed materials, materials or information displayed on
Internet-related sites, or otherwise.

The FHLBNY agrees that it will not engage in any conduct that is injurious to
your reputation or interest, including, but not limited to, publicly disparaging
(or inducing or encouraging others to publicly disparage) you, whether in
interviews, oral statements, written materials, electronically displayed
materials, materials or information displayed on Internet-related sites, or
otherwise. In accordance with its practices, the FHLBNY will not provide any
information about you if contacted for a reference other than to verify your
dates of employment and the position you held.

3. Process for Acceptance of Severance Benefits

If you wish to accept the aforementioned severance benefits, your acceptance
must be communicated by signing this Agreement in the space provided below and
returning an originally-executed copy to me by no later than 5:00 p.m. on
July 29, 2016. At your option, you may deliver your acceptance to me before
July 29, 2016. (If you execute this Agreement, you may wish to retain a copy for
your personal records.)

You are advised to consult with an attorney before signing this agreement.

4. Failure to Accept the Severance Benefits

If you do not sign and return this agreement to me by 5:00 p.m. on July 29,
2016, the offer of severance benefits as described herein and the Agreement for
consulting services shall be void.

5. Revocation of Your Previous Acceptance of the Severance Benefits

If you decide to accept the severance benefits (including the cash severance
payment, medical coverage payment and outplacement services) described herein,
you may revoke that acceptance by notifying me within seven (7) days of the date
that you executed this agreement. However, if you exercise this right of
revocation, you will not receive the severance benefits (including the cash
severance payment, medical coverage payment and the outplacement services)
described herein.

6. Disputes Concerning this Agreement

It is understood and agreed that this Agreement shall be governed by, and
construed and enforced in accordance with, the laws of the State of New York,
without regard to the conflict of laws provisions thereof. Actions to enforce
the terms of this Agreement shall be submitted to the exclusive jurisdiction of
any state or federal court sitting in the County of New York, State of New York.

If any provision of this Agreement shall be determined by the Federal Housing
Finance Agency or held by a court of competent jurisdiction to be illegal, void,
or unenforceable, such provision shall be of no force and effect. However, the
illegality or unenforceability of such provision shall have no effect upon,

 

Page 3 of 4



--------------------------------------------------------------------------------

John Edelen

July 7, 2016

Page 4

 

and shall not impair the enforceability of, any other provision of this
Agreement; provided, however, that upon any finding by a court that the release
provided for in the first paragraph of the “Release” section of this agreement
is illegal, void, or unenforceable, you agree to execute a release that is legal
and enforceable; and provided further that any breach of the terms in the
remaining portion of the “Release” section shall constitute a material breach of
this Agreement as to which the FHLBNY may seek appropriate relief in court.

7. Effect of Your Signature

Your signature below shall constitute an acknowledgement that: (a) you have
carefully read this Agreement in its entirety; (b) you have had an opportunity
to consider fully the terms of this Agreement; (c) you are executing this
Agreement in exchange for good and valuable consideration, in addition to
anything of value to which you are otherwise entitled; (d) you have been advised
by the FHLBNY in writing to consult with an attorney in connection with this
Agreement; (e) you fully understand the significance of all of the terms and
conditions of this Agreement and have had the opportunity to discuss it with
your attorney, or have had a reasonable opportunity to do so; (f) you have had
answered to your satisfaction any questions you may have asked with regard to
the meaning and significance of any of the provisions of this Agreement; and
(g) you are signing this Agreement voluntarily and of your own free will and
assent to all the terms and conditions contained herein.

If you have any questions about or otherwise wish to discuss this matter, please
feel free to contact me at 212-441-6845.

Sincerely,

 

/s/ Mildred Tse-Gonzalez

Mildred Tse-Gonzalez

Vice President

Director of Human Resources

 

ACCEPTED AND AGREED:

/s/ John Edelen

John Edelen Date:   7/26/2016 Attachment: Severance Pay Plan

 

Page 4 of 4



--------------------------------------------------------------------------------

FEDERAL HOME LOAN BANK OF NEW YORK

SEVERANCE PAY PLAN

AS AMENDED AND RESTATED EFFECTIVE December 17, 2015



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE

 

           PAGE   I    DEFINITIONS      1    II    ESTABLISHMENT OF THE PLAN   
  4    III    PROVISIONS RELATING TO SEVERANCE BENEFITS      5    IV    GENERAL
PROVISIONS      10    V    MISCELLANEOUS      12    VI    AMENDMENTS AND PLAN
TERMINATION      13   



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

1.01 “Bank” means the Federal Home Loan Bank of New York and its successors.

1.02 “Change in Control” or “CIC” means a ‘Change in Control’ as that term is
defined in the Employee Change of Control Agreement executed between the Bank
and the Bank’s Chief Executive Officer, as may be amended from time to time.

1.03 “Code” means and refers to the Internal Revenue Code of 1986, as amended.

1.04 “Date of Employment” means and refers to the most recent date on which an
individual began employment by the Bank as an Employee.

1.05 “Effective Date” means December 19, 2015.

1.06 “Employee” means and refers to any individual who is a regular employee of
the Bank who works twenty (20) hours a week or more and excludes interns and
other individuals employed by the Bank whose employment is intended not to
exceed one thousand (1,000) hours in any twelve (12) month period.

1.07 “Employment” means and refers to the legal relationship of employment
between an Employee and the Bank.

1.08 “Exempt Employee” means and refers to an Employee who is exempt from the
overtime pay provisions of the Fair Labor Standards Act of 1938, as amended.

1.09 “Non-Exempt Employee” means and refers to an Employee who is subject to the
overtime pay provisions of the Fair Labor Standards Act of 1938, as amended.

1.10 “Officer” means and refers to an officer of the Bank who has been
designated as such by the Board of Directors of the Bank.

1.11 “Outplacement Services” means and refers to internal and/or external
professional assistance provided to Employees following their Termination of
Employment with the Bank with respect to their search for new employment.

1.12 “Periods of Service” means and refers to the number of six (6) month
periods, in the aggregate, for which an Employee is employed by the Bank,
commencing with the Date of Employment of the Employee and ending with the date
of Termination of the Employee’s Employment with the Bank, both dates inclusive,
excluding any period of Employment which Terminated under circumstances under
which the Employee was not eligible for Severance Benefits under this Plan.

 

1



--------------------------------------------------------------------------------

1.13 “Plan” means this Federal Home Loan Bank of New York Severance Pay Plan, as
amended from time to time hereafter.

 

1.14 “Plan Administrator” means and refers to the Director of Human Resources of
the Bank.

1.15 “Reduction in Force” or “RIF” means and refers to a systematic series of
Terminations of Employment of Employees by the Bank intended to lead to a
permanent reduction in staffing.

1.16 “Release” means and refers to the elimination of a position with the Bank
as part of a RIF, reorganization, or other management action, where no other
Employment with the Bank is offered to an Employee and the Employment of the
affected Employee is involuntarily Terminated.

1.17 “Resignation,” “Resign,” and “Resigned” mean and refer to a Termination of
Employment with the Bank initiated by an Employee, other than a resignation
requested by the Bank.

 

1.18 “Severance Benefits” means and refers to:

(A) in all cases, the amount payable under this Plan to an Employee qualifying
for Severance Benefits, determined pursuant to the provisions of Section 3.04
and computed with respect to and based upon the weekly base salary rate of the
Employee immediately preceding the date on which such Severance Benefits
commence pursuant to Article III of this Plan; and

(B) solely in the event of a CIC, and notwithstanding the calculation provisions
contained in Sections 3.04 and 3.05, (i) a lump sum payment for outplacement
services as set forth in Section 3.08, plus (ii) a lump sum payment equal to the
full “target” payout estimate from the prior year’s Bank Incentive Compensation
Plan (“ICP”) if the Employee was participating in such ICP, it being understood
that: (a) such payment will not be measured based on actual performance results,
unless the Employee’s actual performance result was below target, in which case
the Employee’s actual ICP payment will be taken into account; (b) if the
Employee did not participate in the prior year’s ICP, the Employee will not
receive any payment under this subsection; and (c) if the Employee was employed
during a portion of the calendar year, the amount to be calculated (the target
or the lesser amount) shall be annualized. (Any payments that may be otherwise
earned and deferred under the ICP, or any other incentive or non-qualified
savings plan that may be established by the Bank in the future, are outside the
scope of this Plan and will be paid in accordance with the terms of such plans.)

1.19 “Termination of Employment” and “Terminated,” when used with reference to
and in conjunction with Employment, have the meaning set forth in Section 3.11
and, in all events, is considered a “separation from service” within the meaning
of Treas. Reg. § 1.409A-1(h).

1.20 “Termination for Cause” means and refers to the Termination by the Bank of
the employment of an Employee for (i) the commission of an illegal or unethical
act, (ii) a violation of established Bank policy or practice, or (iii) the
failure of the Employee to perform the duties of his or her position in a
satisfactory manner, in each case as determined by the Plan Administrator in his
sole and exclusive discretion.

 

2



--------------------------------------------------------------------------------

1.21 “Year” means and refers to the taxable year of an Employee as such term is
used in and for purposes of the Code.

 

3



--------------------------------------------------------------------------------

ARTICLE II

ESTABLISHMENT OF THE PLAN

2.01 Establishment of the Plan. The Bank has established the Federal Home Loan
Bank of New York Severance Pay Plan to set forth the terms and provisions under
which Severance Benefits will be granted to Employees whose Employment with the
Bank is Terminated under certain specified circumstances.

2.02 Replacement of Prior Policies. This Plan supersedes and replaces any Bank
policies relating to the subject matter of this Plan that may have been in
effect prior to the Effective Date (including, for the avoidance of doubt, any
predecessor plan).

 

4



--------------------------------------------------------------------------------

ARTICLE III

PROVISIONS RELATING TO SEVERANCE BENEFITS

 

3.01 Participation. Participation in this Plan shall be extended to all
Employees of the Bank.

3.02 Eligibility for Severance Benefits. An Employee who shall have completed at
least two (2) Periods of Service shall be eligible for Severance Benefits under
this Plan upon the Termination of the Employee’s Employment with the Bank under
any of the following circumstances:

(a) The Employee’s position has been eliminated;

(b) The employment of the Employee has been terminated as part of a RIF;

(c) The Employee’s employment has been terminated as a result of a CIC and the
Employee has not been offered an equivalent job with the resulting entity;

(d) The Employee has been determined by the Plan Administrator, in the sole and
exclusive discretion of the Plan Administrator, to be unable to perform in a
satisfactory manner the duties of the position in which the Employee is then
employed, where such inability to perform has been determined by the Plan
Administrator, in his sole and exclusive discretion, to not warrant a
Termination for Cause, as defined in Section 1.19; or

(e) The Employee has Resigned from his or her Employment with the Bank either
(i) following a reduction in salary grade, level, or rank, or a significant
reduction of duties and responsibilities, as determined by the Plan
Administrator in his sole and exclusive discretion, except when such reduction
occurs as a result of disciplinary action by the Bank, or (ii) following a
refusal to accept a transfer to a location outside a fifty (50) mile radius of
the location at which the Employee is presently employed, provided, in either
case, that the Employee shall have provided to the Plan Administrator within not
more than thirty (30) days following the occurrence of such condition, at least
ten (10) days’ notice in writing of the condition referred to in clause (i) or
(ii), as applicable, and his or her intention to Resign based thereon and that
the Bank shall not have remedied the condition for such Resignation within
thirty (30) days following the giving of such notice by the Employee.

3.03 Disqualification for Severance Benefits. Anything contained in this Plan to
the contrary notwithstanding, an Employee shall not be eligible for Severance
Benefits under this Plan upon his or her termination of employment with the Bank
where such termination is due to any of the following circumstances:

 

5



--------------------------------------------------------------------------------

(a) A Resignation by the Employee, other than one described in paragraph (e) of
Section 3.02, or a Resignation by the Employee without giving the ten (10) days’
notice in writing to the Plan Administrator required by said paragraph (e) or
prior to the expiration of said period, or if the condition on which such
Resignation was based shall have been remedied by the Bank within the thirty
(30) day period referred to in said paragraph (e);

(b) The Resignation of the Employee prior to the effective date of the
termination of the Employee’s employment as a result of a Release; or

(c) The Employee’s Termination for Cause;

in each case, as determined by the Plan Administrator in his sole and absolute
discretion.

3.04 Computation of Severance Benefits. The amount of Severance Benefits payable
under this Plan to an Employee qualifying for Severance Benefits under this Plan
shall be determined based (i) upon the level of the Employee’s position with the
Bank at the date of the termination of the Employee’s employment with the Bank
and (ii) the Employee’s Periods of Service with the Bank:

(a) Officers of the Bank shall be eligible for two (2) weeks of Severance
Benefits for each Period of Service with the Bank, but in no event (even if
employment has been for less than six months) not less than eight (8) weeks (or,
in the event of a CIC, not less than twelve (12) weeks) of Severance Benefits;

(b) Exempt Employees of the Bank shall be eligible for one (1) week of Severance
Benefits for each Period of Service with the Bank, but in no event (even if
employment has been for less than six months) not less than six (6) weeks (or,
in the event of a CIC, not less than twelve (12) weeks) of Severance Benefits;
and

(c) Non-Exempt Employees of the Bank shall be eligible for one (1) week of
Severance Benefits for each Period of Service with the Bank, but in no event
(even if employment has been for less than six months) not less than four
(4) weeks (or, in the event of a CIC, not less than twelve (12) weeks) of
Severance Benefits;

in each case, subject to the provisions of Section 3.05.

3.05 Maximum Amount of Severance Benefits. Anything in this Plan to the contrary
notwithstanding, in no event shall an Employee be eligible to receive Severance
Benefits, in the aggregate for all Periods of Service, whether or not
continuous, totaling more than thirty-six (36) weeks (or fifty-two (52) weeks in
the event of a CIC) in the case of an Officer of the Bank, twenty-four (24) (or
fifty-two (52) weeks in the event of a CIC) weeks in the case of an Exempt
Employee of the Bank, and twelve (12) weeks (or fifty-two (52) weeks in the
event of a CIC) in the case of a Non-Exempt Employee of the Bank.

 

6



--------------------------------------------------------------------------------

3.06 Method of Payment of Severance Benefits. The total amount of Severance
Benefits payable under this Plan shall be paid in a lump sum on a scheduled
payroll date occurring within sixty (60) days following the date of the
Employee’s Termination of Employment, provided the Bank shall have received
prior thereto the agreement referred to in Section 3.09 signed by the Employee,
and shall be subject to withholding of Federal and State income taxes and other
employment taxes based upon the number of withholding allowances. If the
sixty-day period referred to in this Section 3.06 spans two calendar years,
payment of the Severance Benefits will be made on a date during such sixty-day
period that occurs in the second calendar year.

 

3.07 Continuation of Employee Benefits.

(i) An Employee who is eligible to receive Severance Benefits under this Plan
who was, at the date of Termination of his or her Employment, a participant in
the Federal Home Loan Bank of New York Life Insurance Plan shall be eligible to
continue such participation in such plan. The continued participation of such
Employee in such benefit shall continue only for so long as the period specified
in the severance agreement executed in accordance with Section 3.09 below.

(ii) In addition, an Employee who is eligible to receive Severance Benefits
under this Plan who was, at the date of Termination of his or her Employment, a
participant in the Federal Home Loan Bank of New York Medical Benefits Plan, and
any related dental and vision plans, shall have the option to duly and timely
elect to continue such participation under the provisions of the continuation
coverage provisions adopted by the Bank (which is not subject to the
Consolidated Omnibus Budget Reconciliation Act of 1986), subject to the coverage
continuation rules for such benefits established by the Bank from time to time.
In addition, the Bank will provide to Terminated Employees who continue with the
plans described in this subsection 3.07(ii) a lump sum payment in an amount to
be determined by the Bank and specified in the severance agreement executed in
accordance with Section 3.09 below. This payment is intended to be used in
connection with payments by Terminated Employees related to the plans described
in this subsection 3.07(ii). Such lump sum payment shall be deemed to be part of
the Severance Benefits paid under this Plan.

(iii) Any Employee eligible for Severance Benefits shall not be eligible,
following the Termination of his or her Employment, to continue to participate
in any plans (whether such plans contain a tax-deferred component or otherwise)
for which the Federal Home Loan Bank of New York provides any kind or type of
matching contribution.

(iv) Any previously accrued vacation pay to which the Employee is entitled will
be paid to the Employee in a lump sum as soon as practicable following the
Termination of the Employee’s Employment.

3.08 Outplacement Services. Except in the event of a CIC, the Bank may, on a
case by case basis, but shall not be required to, provide Outplacement Services
to Terminated Employees eligible for Severance Benefits under this Plan, the
determination as to whether to provide Outplacement Services to any Employee
being within the sole and exclusive discretion of the Plan Administrator;
provided, that such Outplacement Services shall not be provided to a

 

7



--------------------------------------------------------------------------------

Terminated Employee beyond the last day of the second Year following the Year in
which the Termination of Employment of the Employee occurred. Generally,
individual counseling may be provided only to Officers and group counseling may
be provided to other Exempt Employees and to Non-Exempt Employees.

In the event of a CIC, the Bank will provide to Terminated Employees a lump sum
payment in the amount of $5,000 each that is intended to be used for job
search-related expenses. Such lump sum payment shall be deemed to be part of the
Severance Benefits paid under this Plan.

3.09 Severance Agreement. An Employee whose Employment with the Bank is
Terminated under conditions making the Employee eligible for Severance Benefits
under this Plan shall, as a condition of receiving such Severance Benefits, be
required to sign an agreement, in the form prescribed by the Bank, setting forth
the terms on which Severance Benefits are to be paid or provided to the Employee
and the acceptance thereof by the Employee. Such agreement shall include a
release of any claims the Employee may have, at the date of the agreement or
thereafter, against the Bank and any present and former directors, officers, and
employees of the Bank.

3.10 Termination of Employment. For all purposes of this Plan, the Employment of
an Employee shall be deemed to have been Terminated, and a Termination of
Employment of an Employee shall be deemed to have occurred, upon the earliest to
occur of the following events:

(i) On the effective date of a RIF applicable to the Employee;

(ii) On the effective date of the Employee’s Resignation from Employment;

(iii) On the effective date of the elimination by the Bank of the Employee’s
position;

(iv) On the effective date of the Employment’s termination of employment as a
result of a CIC; and

(v) On the date on which (A) the Bank causes the Employee’s Employment with the
Bank to cease and (B) the Employee is considered to have incurred a “separation
from service” within the meaning of Treas. Reg. § 1.409A-1(h); provided, that
the Employment relationship shall be treated as continuing while the Employee is
on a Qualified Leave (as defined below); and provided, further, that if the
leave is or becomes an Unqualified Leave (as defined below), the Employment of
the Employee shall be deemed to have Terminated on the first date on which the
leave is considered to be an Unqualified Leave. For purposes of this
Section 3.10(v), a Qualified Leave is any (1) military leave, sick leave, or
other bona fide leave of absence (which shall be deemed to exist only if there
is a reasonable expectation that the Employee will return to perform services
for the Bank) if the period of such leave does not exceed six (6) months, or
longer, if the Employee retains a right to reemployment with the Bank under an
applicable statute or by contract, or (2) any medically determinable physical or
mental

 

8



--------------------------------------------------------------------------------

impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than six (6) months, where such impairment
causes the Employee to be unable to perform the duties of his position of
Employment or any substantially similar position of Employment, in which case
such period of absence may last up to twenty-nine (29) months. An Unqualified
Leave means a leave of absence that is not a Qualified Leave or loses its status
as a Qualified Leave due to the expiration of the allowable Qualified Leave
period of six (6) months (or longer, if applicable, as described above)..

3.11 Determinations by the Plan Administrator to be Final. All determinations of
the Plan Administrator in the administration and application of the terms and
provisions of this Plan shall be final and binding upon all Employees without
any right of appeal.

3.12 Exceptional Cases. The Bank reserves the right, in its sole and absolute
discretion, to modify the application of the terms and provisions of this Plan
in the case of any Employee whose Employment with the Bank shall Terminate,
subject to the approval of the President of the Bank; provided, that the
modifications will not cause a violation of Section 409A of the Code.

 

9



--------------------------------------------------------------------------------

ARTICLE IV

GENERAL PROVISIONS

4.01 Allocation of Responsibility for Administration. The designated
representatives of the Bank shall have only those specific powers, duties,
responsibilities, and obligations as are specifically given them under this
Plan. The Plan Administrator shall have the sole responsibility for the
administration of this Plan, which responsibility is specifically described in
this Plan. Any direction given, information furnished, or action taken, by the
Plan Administrator shall be in accordance with the provisions of the Plan
authorizing or providing for such direction, information, or action. The Plan
Administrator may rely upon any such direction, information, or action of
another employee of the Bank as being proper under this Plan and is not required
to inquire into the propriety of any such direction, information, or action. It
is intended under this Plan that the Plan Administrator shall be responsible for
the proper exercise of his own powers, duties, responsibilities, and obligations
under this Plan and shall not be responsible for any act or failure to act of
another employee of the Bank. Neither the Plan Administrator nor the Bank makes
any guarantee to any Employee in any manner for any loss or other event because
of the Employee’s participation in this Plan.

4.02 Appointment of Plan Administrator. The Plan shall be administered by the
Plan Administrator or his duly designated representative pursuant to
Section 4.01.

4.03 Records and Reports. The Plan Administrator shall exercise such authority
and responsibility as he deems appropriate in order to comply with the terms of
the Plan relating to the records of the Participants. The Plan Administrator
shall be responsible for complying with any and all reporting, filing, and
disclosure requirements and other applicable laws and regulations with respect
to the Plan.

4.04 Withholding Tax. All amounts paid to the Employee under this Plan shall be
subject to withholding and other employment taxes imposed by applicable law. The
Employee shall be solely responsible for the payment of all taxes imposed on the
Employee relating to the payment or provision of any amounts or benefits
hereunder.

4.05 Section 409A of the Code. This Plan is intended to comply with Section 409A
of the Code or an exemption thereunder or exception therefrom, and shall be
construed and administered in accordance with Section 409A of the Code or such
exemption or exception, as applicable. Notwithstanding any other provision of
this Plan, if any payment provided to an Employee in connection with the
Employee’s termination of employment is determined to constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code and the
Employee is determined to be a “specified employee” as defined in
Section 409A(a)(2)(b)(i) of the Code, then such payment shall not be paid until
the first payroll date to occur following the six-month anniversary of the
termination date (the “Specified Employee Payment Date”) or, if earlier, on the
Employee’s death. The aggregate of any payments that would otherwise have been
paid before the Specified Employee Payment Date shall be paid to the Executive
in a lump sum on the Specified Employee Payment Date. Notwithstanding the

 

10



--------------------------------------------------------------------------------

foregoing, the Bank makes no representations that the payments and benefits
provided under this Plan comply with Section 409A of the Code and in no event
shall the Bank or its respective directors, officers, employees, or advisors be
liable for all or any portion of any taxes, penalties, interest, or other
expenses that may be incurred by the Employee on account of non-compliance with
Section 409A of the Code.

4.06 Other Powers and Duties of the Plan Administrator. The Plan Administrator
shall have such duties and powers as may be necessary to discharge his duties
under this Plan, including, but not limited to, the following:

 

  (a) to prepare and distribute, in such manner as the Plan Administrator
determines to be appropriate, information explaining the Plan;

 

  (b) to receive from the Bank and from Participants such information as shall
be necessary for the proper administration of the Plan;

 

  (c) to furnish to the Bank, upon request, such annual reports with respect to
the administration of the Plan as are reasonable and appropriate; and

 

  (d) to appoint individuals to assist in the administration of the Plan and any
other agents he deems advisable, including, but not limited to, legal and
actuarial counsel.

The Plan Administrator shall have the exclusive discretionary authority and
power to determine eligibility for Severance Benefits and to construe the terms
and provisions of the Plan, determine questions of fact and law arising under
the Plan, direct disbursements pursuant to the Plan, and exercise all other
powers specified herein or which may be implied from the provisions hereof, and
the Plan Administrator may adopt such standards and procedures and such rules
for the conduct of the administration of the Plan as he may deem appropriate.
When making a determination or calculations, the Plan Administrator may rely
upon information furnished by an Employee, the Bank, or the legal counsel of the
Bank.

 

11



--------------------------------------------------------------------------------

ARTICLE V

MISCELLANEOUS

5.01 Non-guarantee of Employment. Nothing contained in this Plan shall be
construed as a contract of employment between the Bank and any Employee, or as a
right of any Employee to be continued in the employ of the Bank, or as a
limitation of the right of the Bank to discharge any of its Employees, with or
without cause.

5.02 Rights to Bank’s Assets. No Employee or other person shall have any right
to, or interest in, any assets of the Bank, whether upon Termination of
Employment or otherwise.

5.03 Nonalienation of Severance Benefits. Severance Benefits payable or other
rights or benefits provided under this Plan shall not be subject in any manner
to anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
charge, garnishment, execution, or levy of any kind, either voluntary or
involuntary, including any such liability which is for alimony or other payments
for the support of a spouse or former spouse, or for any other relative of the
Employee, prior to actually being received by the person eligible for the
benefit under the terms of the Plan; and any attempt to anticipate, alienate,
sell, transfer, assign, pledge, encumber, charge, or otherwise dispose of any
right to Severance Benefits payable or other rights or benefits provided under
this Plan shall be void. The Bank shall not in any manner be liable for, or
subject to, the debts, contracts, liabilities, engagements, or torts of any
person eligible for Severance Benefits or other rights or benefits provided
under this Plan.

5.04 Divestment of Severance Benefits. Subject only to the specific provisions
of this Plan, nothing shall be deemed to divest an Employee of a right to the
Severance Benefits or other rights or benefits provided for which the Employee
may be or become eligible in accordance with the provisions of this Plan.

5.05 Discontinuance of Severance Benefits. In the event of a permanent
discontinuance of the Plan, or of any Severance Benefits thereunder, all
Employees shall receive any and all Severance Benefits for which they were
eligible as of the effective date of such discontinuance.

5.06 Construction. Except where otherwise indicated or unless the context of
this Plan clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, and references to any
of the masculine, feminine, or neuter include each of the similar masculine,
feminine, or neuter, and the terms “hereof,” “herein,” “hereby,” “hereunder,”
and all similar terms refer to this Plan as a whole and not to any particular
provision of this Plan.

5.07 Governing Law. This Plan shall be construed, administered, and enforced
according to the laws of the State of New York.

 

12



--------------------------------------------------------------------------------

ARTICLE VI

AMENDMENTS AND PLAN TERMINATION

6.01 Termination, Modification, and Amendment of the Plan. Notwithstanding
anything to the contrary stated in this Plan, the Bank expressly reserves the
right, at any time, for any reason, and without limitation, to terminate,
modify, or otherwise amend this Plan and any or all of the Severance Benefits
provided hereunder, either in whole or in part, whether as to all persons
covered hereby or as to one or more groups thereof. Those rights include
specifically, but are not limited to, (i) the right to terminate Severance
Benefits under this Plan with respect to all, or any individual or group of,
Employees, (ii) the right to modify Severance Benefits under this Plan to all,
or any individual or group of, Employees, or (iii) the right to amend this Plan,
or any term or condition hereof; in each case, whether or not such rights are
exercised with respect to any other Employees; provided, that no modification or
amendment shall be adopted by the Bank which shall adversely affect the
treatment for federal income tax purposes of benefits provided under this Plan
to Employees whose Employment is Terminated under conditions entitling them to
such benefits.

6.02 Action by the Bank. The termination, modification, or other amendment of
this Plan shall be effected by resolution of the Board of Directors of the Bank.

 

13